Citation Nr: 1817972	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968, with additional service with the Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  It is now appropriately before the RO in Wichita, Kansas.

The Board previously remanded this matter in February 2016 for further evidentiary development.


FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that the Veteran served in Vietnam or was directly exposed to herbicide agents during service.

2.  Coronary artery disease and cardiomyopathy were not manifest in service or to a compensable degree within one year of service and are not attributable to service.


CONCLUSION OF LAW

Coronary artery disease and cardiomyopathy were not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has been diagnosed with coronary artery disease and cardiomyopathy.  Cardiovascular diseases are identified as "chronic diseases" under 38 USCA 1101. 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

The Veteran's primary assertion is that his heart disorders are the result of in-service exposure to herbicide agents.  Specifically, the Veteran asserts that while stationed at Cubi Point Naval Air Station in the Philippines, he was assigned to the Military Airlift Command Liaison and on eight different occasions traveled into the Republic of Vietnam as an ACM (additional crew member).  The Veteran reports that he spent four to six hours unloading the plane in Vietnam each time.  The Veteran's wife submitted a statement supporting the Veteran's contention, noting that they were engaged at the time of the Veteran's deployment and that he relayed his experiences flying into Vietnam over the phone.

The Veteran's diagnosed coronary artery disease (CAD) is listed under the provisions of 38 C.F.R. § 3.309 (e).  Thus, if the Veteran was exposed to herbicide agents during his active service, service connection would be presumed for CAD. Cardiomyopathy is not a condition listed under 38 C.F.R. § 3.309 (e).  However, this does not preclude the Veteran from showing a direct relationship between herbicide exposure and cardiomyopathy.  See Combee v. Brown, 5 Vet. App. 248   (1993).

Specific to the Veteran's assertion of exposure to herbicide agents, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309 (e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  

Of note due to his service in the Navy, the Veteran has not asserted that he served aboard a vessel in the inland waterways of Vietnam and personnel records do not show that he did.  38 C.F.R. § 3.307 (a)(6)(iii); Gray v. McDonald, 27 Vet. App. 313 (2015);  Haas v. Peake, 525 F.3d at 1187-1190.

The Veteran's personnel records confirm that he served at Cubi Point Naval Air Station from February 1967 to October 1967 and then at the Cubi Point Naval Magazine until October 1968.  Personnel records do not indicate that the Veteran ever served in Vietnam or participated in any flights to Vietnam.  He did not receive the Vietnam Service Medal.  His rank and rate was airman (E-3) on his first active duty assignment. Service treatment records do not indicate any screenings for flight duties.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With respect to the Veteran's contention that he travelled to and landed in the Republic of Vietnam, the Board finds that the evidence does not support such a finding.  The Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's assertion, and his wife's statement, that he traveled to Vietnam on eight separate occasions has not been verified.  The Board has considered the contentions of the Veteran and his wife, but does not find them to be sufficient credible evidence of in country service.  The Veteran has not provided any additional evidence to support these contentions, and his personnel records do not indicate any time spent within Vietnam.  Although the Veteran described his flights as a duty assigned on short notice to meet a crew manning requirement, it is not shown that he had any associated training nor has he explained why a relatively junior sailor on his first active duty tour with no relevant training would be essential and selected as a member of a transport aircraft flight crew.  As a result, the Board concludes that a preponderance of the evidence is against a finding that he served in Vietnam for any period of time.  The Veteran has provided no alternative theory with respect to exposure to an herbicide agent.

As the preponderance of the evidence shows that the Veteran was not exposed to an herbicide agent during service, the Veteran's primary assertion for presumptive service connection under the provisions of 38 C.F.R. § 3.309 (e) is not shown.

Direct Service Connection 

Having considered the entirety of the evidence of record, beyond the assertion of exposure to an herbicide agent, there is no reliable evidence linking the Veteran's coronary artery disease or cardiomyopathy to service. 

Service treatment records do not document any relevant symptoms, complaints, treatment, diagnoses, or other notations.  Physical examination in October 1968 upon separation reveals a normal heart and vascular system.  At a May 1971 report of medical history while in the Naval Reserves, the Veteran specifically denied any relevant symptoms.  A July 1971 examination during his time in the reserves revealed a normal heart and vascular system upon clinical evaluation.

The contemporaneous records establish that all of the disorders were first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than any assertion of continuity and treatment.  The Board again notes that the Veteran's sole assertion has been that these disorders are related to exposure to herbicide agents and he has not provided an alternative theory. 

Here, these disorders were not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entities, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that these disorders were manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

There is no showing of continuity for either coronary artery disease or cardiomyopathy and the Veteran has not asserted as much.  The Veteran was not shown to have either heart disorder, or any relevant disorder, in service and did not have characteristic manifestations of such disorders until many years after discharge. 

The more probative evidence establishes that he did not have coronary artery disease or cardiomyopathy during service or within one year of separation. Furthermore, the evidence establishes that the remote onset of these disorders is unrelated to service.  The Board finds that the preponderance of the evidence is against the claims and the claims must be denied.

The Board recognizes that the Veteran was not afforded a VA examination in this case.  However, no examination is necessary for the adjudication of this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

Here, there is no competent evidence of record with respect to the existence of an in-service event, injury, or disease (other than the Veteran's assertion of exposure to herbicide agents) or any evidence of an association between the Veteran's heart disorders and his service.  There is clearly sufficient competent medical evidence of record to adjudicate the Veteran's claim.

Even if there were competent evidence of an in-service occurrence, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service


ORDER

Entitlement to service connection for a heart disorder is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


